DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 2-3, filed 09/07/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-10 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable because the following closest prior art references fail to teach or reasonably suggest the combination of limitations recited in the independent claims 1, 11 and 16 of the instant invention – a computer program product, system and method for record-based matching in data compression.  
Bansal (US 2011/0167173): determining an optimal compression technique for data files when creating an archive file from a set of data files; 
Constantinescu (US 2019/0065518): delta compression program may improve row matching by buffering the rows in the target file mapped to the same 
Diamant (US 10,187,081): improving compression ratio for dictionary-based data compression and updating the adaptive compression dictionary based on data in the data block that has been compressed, while compressing the data block; 
Dupont (US 10,491,240): compressing and decompressing data to increase an effective capacity of storage media or to decrease the bandwidth used for transmitting data over a communications medium; 
Gopal (US 9,853,660): parallel data compression techniques that provide at least one data input sequence to a plurality of compression components, determine compression information for the plurality of compression components, and perform a compression process on the at least one data input sequence via the plurality of compression components to generate at least one data output sequence, the plurality of compression components to perform the compression process in parallel based on the compression information; 
Haverkamp (US 2017/0134041): mixing software based compression requests with hardware accelerated requests for a single file; 
Kumar (US 2013/0318051): sharing a dictionary between deduplication engines in deduplication devices that support a shared dictionary;
Mao (US 10,454,498): receive pre-compression data into a data buffer, populate a first hash table and a second hash table, supply the pre-compression data to a hash lookup module to access the first hash table and the 
Nishino (US 2010/0293344): utilizing deflate compression for selecting a specific position from a plurality of positions in a memory to which data elements are cyclically written, wherein a specific data element is stored in the plurality of positions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607.  The examiner can normally be reached on Monday - Thursday, 8am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Diedra McQuitery/Primary Examiner, Art Unit 2166